....



                                i               i

                                     a..,:...


             OFFICE   OF THE ATTORNEY           GENERAL   OF TEXAS
                                    AUSTIN




Ktoar Slrr




605.6aaa 6060, mupra.
Bononble HBZSIAXI
                Jams, Dlrsater,             FA&Xe
                                                2


             9.    lwxtucina: or obtaining,tmasporting, Boa-
     ~0jh.g~  aim4buth.g     or tmi~~drbg    xbatttragut     (a)
     for publlo use or semiae for oapenwtlon;          (b) for
     uAl* to smlciprlitles     or persons or eprpanles, ia
     those 44848 mfbrrttd    to in pSragrvph f h4H4f,     Wt6A8Od
     In dlstrlbutltq   or relllng natural gas to ths publie;
     (a) for sale or dollvs~      of aA?mrAl &as to Any pwsoxl
     or f?? or aorpomtioa opsmtlng under fraauhlse          or a
     aaatraot vlth 4ny mmialp4llty      or oth4r log81 subdlol-
     slon of this State;   or,  (a) for sale   or dsllwp~ of
     nstur~l GAB to t&e publ;lo for dcmestio or otheruse.
           "2. Ovnlag or 4pentlag ormm&ag    8 i~llae
      far the tmnsportatlon or 48rrlageof matmaf gas,
     vbathorfor publio him           or not, lf urf p4rt of tlm
     right of upl for SAM llm bos been Aaqulnd, or ~LBJ
     hemAfter b8 AcrpUimd by the lxemi80     Of tba rl&ht Of
     rarinent cla5sla~ or if said line or Any part ?Aoreol
     is lrld weax, over or umde~ mj public! rood or hlgbv~y
     of t&la State, or street oc lXl- of any mml8lpallt~,
     or the r%gbt of pat of ASW r~llroad or other publlo
     ut%llty1 ineludIng ~180 ~w nsttuwl -8 tMllty      8u-
      thcarlmdby      &vto     uwalsetba       rightoi Mnln~tda*¶.n.
              9.    Prod\roicylorprrrohulng~ut\url~s8nd
     tmaxmportingor earulng the m     to k tmnsportetl by
     plps lln48 to or near ths limits of uy mmlalpAllty
      in   Vhhth   BA%d $$&B tB   FW4dV.d   Atkd   dlBttibRtO&   OX’   SO&&
     to the public by Another pub114 utllitj         or by uld
     ~fai$7Alit~,   in All GAB08 tth.Ptt St&t bVBf.WBB 18 ta
     IAct the Qnly Qr pzpstleell.7  ox4lusl.ro 4gewq of lU
     of nstursl gas to such utilltq   or natataipcrl~t~,     is EL
     bx dealaml   to be vlrttwlly ~)Baop(llJ   AM L bu~l~88      ~88%
      OAtli.tQ Affe0td   vith A publia imtW'.Bt, rad th Uid
      buslness ro8 prepert;J  ttmplQ@  themitt rlthla this  StAti
      s&&l1 tm subjeot to the pr~vl81~~~ of this l~v aab to
      th4 Jurlsdlufloa ad fsgU@%tlaa of tba C~lsslon       As A
      &ss UtlLlt~.
              Artlolo 60%, supm, prorId     th4t eorpontlanr aaing
vltbln     ths p~ovl~ton~ of article 6050 shell take corta& mparts
to aa      RAllrQAd cQlriBBI0B of TexAB. 8Ald hrtie1e 60% rcPadBas
follevs:
Bvnorsble Eenmri Jonrr,         D%rwtor,      Pwcr 3



            “The    Cm~le~fon     My    require    of A?i pe~otm            or
     4orporatlan6 opsmtlng, onziag or controlling 8uch
     jJfA6pip l&6!, BYOX’IiZ’tbpOPtBof th6 tot41 QUUltiti~B
     of @~a distributed   by Btl4h pipe 1inw1 and OS thnt
     held by them in stemgo,     snd also   of their soums of
     supply, the nuszber of velln ftorn vhicb they drev their
     BlQplJ,  the t4SOUBt Of FFWBUXW 84AttttAinOd, Wld w
     Am4utltAna ohrAt?ter aBd dttBorlpttoB of th6 equipPent
     emplqed, and such other matten,      pertalrdng  to the
     btt~ia40~     AS the   C~S~B~~BS~OI~   nay desar pertinent.”

            Artirla 6060 iB the ttPtUt4 vhlch lWie8  A tax of one-
fourth Of Wit pe3' 00nt rtgoa the “-68  MO6i'pts Of BUoh GAB Utili-
tie8   AS cm tithin the #‘OViBiOtiB Of Artiols 6050, Bl@M.    Ssid
Artlob    6060 18 AS fdllmrsr

            "Every &aa ut%llty BUbJO4t to              th4 pr~vl~lctns of
     this Bttb&b3’%~iOaQttOX’bOfOl’B  the fiMt&A~  4t Janusry
     mad qusrtcrly thereaftttr,  aball file vlth ths Car%+
     BiOB A BtatW4llt,  dU4 V6rifi.d    A6 tN0 an8 4OF%WCt  by
     the president,    tresstwerorgeaerslaaasgsr      ifs   com-
            or eorparatlon, or by the cntneror c3neof tha      if
     tii4ltd lvidual or co-partnewship, shovlag t&s -88
     moeipts of su~ki*lllty      ror the quarter next prsaediag
     or  for such portion of mid quarterly period AS such
     utilltt   may have been aondwt%ag any ~UB~.MBB, snd At
     su4htlme    shallMy     iato ths dtata T~~**~stA~stin
     A BU63tQW% t0 OIMS-fOW't;h Of One ~PC@lttOf      th# -88
     timme Feoeivcd f'mu all buaine88       done by it vlthtn
     this state during said cparter.*

          Xm?wor, Artlclo 6060, above quote& VAB repsaled la part
by Section 10, ROUBCBill 5';? Of tbs &nd L~8iB~tUl’6~ (A&B of 1931,
4and L~~~B~tUt’O,      R. s.,    h.    n,    pCrm Ill).         S~i3tiU%t 10 Of OAtd
BY1 provides 88 follovs;
          ‘Thtbt Artfals 6060 Of the INVised Cl*11 &tAtUkB
     Of l$@fj, 6XWpt 80 fAl' I8 it ~OBtlO A li0OXlBe   fW
     0%'tAX Of C2l+fOUl'tb Of Olld FOlr 0-t 4&liBt   p4l’BWlB
     OVltt3&     OpiH+AtiaS: OF lBtU%$$in$pi-          lit306    AS   PS’OVidad
     in Settlon 2 of Artiole 6050, iB hsnbg aqeaLs6 snd
     cold fund ohall bs wed for miorak.3 the ~WN~B~~B
     al Artlolea 6050 sad 15056,iP4ltt~i~8."
             Thesfore, retidtig Articles 6050 and 6060, aupra, to-
gether and aa applied to the question before us, they provide
aa follaira:
           “Every corj?orstion engaged In the busin    of
     ovnmg or aperatlng or nmaa&ng a pipe line for the
     tmQicpo*tian    of or osrrlage of natural gsa, whether
     for publ%a hire or not, ff any part of tba ri@-of-
     vey for 6aSd Unit has boea acrqubed or aiay hmeaftor
     be aotpired by tha exerolu of the right of ewxt
     dcualh, OP if said line, or auy pa& thereof la laf.d
     ugy, over or uador say publLc road or hl&vap of
        s state, or if auoh corporation is authorized   to
     exeralse the right of ea~in~t d-in,     sbsll pay a tax
     of one-fourth olt one per coat  of ita grosr inaoam.”
           R&public Oatural Q.&smapauy i8 lnoorpomted under the
lavs of the State of D&~vare end en Jammrf 2, 1935, WI granted
a~pmmlt to do buaineaa    in the State of Taxaa. Tha palet   of thit
gas  aaapsny autheriaer It ato ertabllsh and maintain an oil buai-
au8 vlth authoaorityto oontmtat for the lea86 and purah8ae of the
right to pmmpeot for, davdop and tud 0081 and other mlaenla,
oetrolowa and gas; also the right to srwt.    build aad &all
boou8az-y 0l.l -hits, eera aad &pm8 for tai, opratloa   oS%he busl-
LI188Of SW.    a**"

              above purpose 16 authorlrod by Sootlcn 3Tr Arti
              Civil statutea.
           To arrive et a ocsaluslan   88 to vhothr or not the R6-
publto liaturel WI Cm&may i8 Uabl8 for the tar it ia flr8t ne008-
Um t0 &tOl'iSiao td'M~tW@ Of it.8 bU8ias88. Thi.8 18 ~0~8MTp
for the maaoa    that Artiole 6050, lup r a p,r o vides
                                                     th a t
                                                          tb ta xj
8hall be psid ""S""i8e            in the bu6lneaa of ovning or
    or maae&.ag Pm                 the tmuisportatloa or asrrlage=F- o
%
aa Ural gas.

          From the f8Ot8 befOx' UB it Sip-F8 tht t&O Rspubllo
RatlW81 oar caqpany 1s authorLaml to 0mgage in the oil burfIk0SS
vSth the authority to proap8ot for and davelop 4588v&la together
vitb the xQjit to ereat auah tank8 8ad pipra aa are neaesury   for
the OpWatim af ita bU8ia088. It further appears that the gas
ocapany avna a ma&or of gar well8 in the wet     field, Sue008 Ooxin-
ty, %SXaSj th3.t it h&8 piw8 l=Uil.UingflW8 itS W0118t0 S 08&2%1
    Honomblo HermanJone8, Pago 5


    point on Its own lease where the gas is mold and delivered to
    the cltg of Corpus Chrl8tl through a l%ae ovned by that City.
    In fact, the Ities of the gas ooqmy oomtitut~ a gathering
    rgalxm vhich brings its gr4 to a point of 8ale and delivery.
                 We have attaohed to this oplnlon a rough dreft Saovlng
    theloeatlonoftha        gas oaepaq~slinoa,     thero8da md thepolnt
    of dell.*sry to the City of Corpus Chrlati.        Three of the llrma
I   travel frcm the various     vella In a northerly dlreotlcm and orosa
,   stat. HQghvayRo. 9. Hovever,vvare          iniormdthatthls       hl.@vq
4   vaa    ooastruoted after the l%ne8 h a db ua lr wted a a fo r th a t
    roa8on    ve till not be Ooaoerae6 Vith the80    lbea   vlth mpvst     to
    their oroaalng a publio mud. Itvlllk            notedtkwt tvo ILnoa
    of th4 gas oceapmynm from thenorth 8Me of the ga8 ooapaayta
    loa8.8 l.n a aouther q direotlon aad ero8a a publlo rowl at points
    la6leated "A" aad % oat&map          rttaohedhmuto.        l%ulips   “A”
    is OaO Wed t0 @bul?lry   -8 fOr j&tirrg vCrn8 ti do.8 Xi& *lItOr the
    llaea uud Co lbm.lsk the city.       Line @B* i8 a 2-l/2* llae that
    tsarrte8   ga8 aOro88 the pub110 road known a8 "Shell Read’ to a 6”
    line, thence to,the oity pipe line.
                     Hov in oonsl6eriagvhetharor not the       lie Hatuml
                                                                 or ynrg*

    it EWt k          thought   that
    t?ma8tuM1aad   -atal         levs of thu &a8 prQdue~ burtMsa.
    %iS bO&Ag tFUO, thO ~gi8&tUW      kaOV, M 60 all maa, that it ia
    aotoseaaleally   roaaibh   to rwiapipa   fwmeaehhllte       the
    point of merketlag aa6 ulo, but that it is at t-8      noooaMry
    for  tl3epraperoperotiwiofthc~ g88 wll8 k, sonatruot~thming
    ly a twsvhloh vi11 oonccmtrate the @r   frw uoh veil to e Blrntral
    point an6 fraavWahpcdatthe      gas is delinredtotheptwebaror.
    By thlo ve 60 &ot mean that a pro6wur   omald,aot  tm tn tb  busl-
    ~18s  of OpOwt&g a pipe line but ve do aqui that a prodrrcar 18
    aOt U1@ge6 in thU pipa line bUS%XM8S 3USt kO8U8e     ha Purt aOQO@-




              If It be true that Republio Watuml 0~ Oaapurr lass l o-
    qulrud a part of it8 rQht-of-vay for it8 pipe line w Wu exrr
    ciao of the ri&t of srfau2t domain OP ha  the powr  to exawc5e~
tba right of adaant dcaaia or that hl8 lines do oroas over thu
public road, all am 1s provided kr prbrogra9lI 2, Art.1019 6050,
8upra, lwh vo uld not titer th ubO&S~tiVO    UUida tO.  ‘1ZlfS iOr
the reason that thu flrstpmm~alt*la        that the g88 OWpMy




          You am, themfore, advised th8t8uohgaa      ocqnuq is
aot liable for the one-f'ourth of ame pur oont tax On its @ema
noe~pta a8 provided in Artlole 6060, 8upm, as ameaded.
          Bovwer, ve am    of the opinioa that Republlo lUtuml
@6i8w                   in t&O bor%lWS8 of 2'0&&!3ing Mtti
            i8 Ol!l$3tb&Od                                    g&8
for publio une four oaSpmu6tien u#I for 8~P0 to mntolpalltiea    am
prodded ln paragraph one, Artiolo   6050, mpra,orda8     auuhmmt
make the ruport8   roquUmd   W   hrtlale 6056, lup r a .

           We, therefore, owrrulo mar oplnlon lo. O-Jg24, in 80
far U   it hold8 thBt 8crpobliO Ia-1  tkbuCarpBnJ $8 8UbjeOt t0
the tu am providsd In Artlale 6060.